Citation Nr: 0121472	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for hallux valgus of 
the left foot with pain and clawing of the toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

By a decision entered in December 1997, the RO denied service 
connection for residuals of a right foot injury and for 
hallux valgus of the left foot with pain and clawing of the 
toes.  The RO notified the veteran of its decision by letter 
dated April 24, 1998.  In July 1998, the veteran wrote the 
RO, stating, in part, "I disagree with [the] decision dated 
4/24/98."  By letter dated August 13, 1998, the RO 
acknowledged receipt of the veteran's "written 
disagreement."  Subsequently, however, by letter dated 
August 31, 1998, the RO informed the veteran that his 
correspondence did not qualify as a valid notice of 
disagreement (NOD).  Among other things, the RO noted that it 
had "no record of a denial dated April 24, 1998."

In November 1998, the RO re-adjudicated and denied both 
issues considered in its December 1997 decision.  The RO did 
not expressly address in its decision whether it was 
adjudicating the veteran's claims as original claims or as 
claims to reopen.  However, there is a notation in the record 
accompanying the November 1998 decision which indicates that 
the RO considered the veteran's July 1998 correspondence a 
claim to reopen, and not an NOD.  In any event, the veteran 
appealed the RO's November 1998 decision by filing an NOD in 
March 1999.  The RO furnished him a statement of the case 
(SOC) in August 1999, and he perfected his appeal by filing a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in September 
1999.  In June 2001, he appeared for a hearing at the RO 
before the undersigned member of the Board.

In light of the foregoing, it is the Board's conclusion that 
the matter presently before the Board is on appeal from the 
RO's December 1997 decision.  Although the veteran referred 
in his July 1998 correspondence to the date that the RO 
mailed him notice of its December 1997 decision, rather than 
to the date of the decision itself, it appears clear that the 
intent of his correspondence was to express dissatisfaction 
with the December 1997 decision.  See 38 C.F.R. § 20.201.  
Moreover, the correspondence was received well within the 
one-year time limit for initiating an appeal.  38 C.F.R. 
§ 20.302(a).  Consequently, and because the veteran filed a 
substantive appeal within 60 days of receiving the SOC in 
August 1999, see 38 C.F.R. § 20.302(b), the claims before the 
Board are most properly viewed as original claims, on appeal 
from the RO's December 1997 decision, and not claims to 
reopen.  The Board will therefore adjudicate the claims de 
novo.

By a decision entered in August 1999, the RO denied a claim 
for service connection bilateral bone spurs.  Inasmuch as the 
claim was denied on the basis that it was not well grounded, 
and the denial was not appealed, the claim is subject to re-
adjudication under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), reprinted in 38 U.S.C.A. § 5107 Historical and 
Statutory Notes (Effective and Applicability Provisions) 
(West Supp 2001).  The matter is referred to the RO for 
further action, as appropriate.

(The claim for service connection for residuals of a right 
foot injury is addressed in the REMAND below.)


FINDINGS OF FACT

1.  When the veteran was examined for induction into service, 
he was found to have moderate hallux valgus of the left foot 
with periodic pain in the instep, clawing of toes, syndactyly 
of the second and third toes, and non-tender calluses.

2.  The veteran's service medical records are completely 
negative for treatment of any difficulties associated with 
the left foot.

3.  When the veteran was examined for separation from 
service, it was noted that he suffered from "mild" foot 
trouble.

4.  The pre-existing disability of the veteran's left foot 
did not undergo an increase in severity during his period of 
active military service.


CONCLUSION OF LAW

Hallux valgus of the left foot with pain and clawing of the 
toes pre-existed the veteran's period of active military 
service, and was not aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for hallux valgus of the left foot with pain and 
clawing of the toes.  He concedes that he had "hammertoes" 
prior to service.  He maintains, however, in essence, that 
his pre-existing disability was chronically or permanently 
worsened by his period of active military duty.

A veteran is entitled to service connection for a disease or 
injury aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2000).  A pre-existing 
disease or injury is presumed to have been aggravated by 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  If 
there is no increase in the pre-existing disability during 
service, however, the presumption of aggravation does not 
apply.  See, e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) ("temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened").

In the present case, the record shows that when the veteran 
was examined for induction into service, he was found to have 
moderate hallux valgus of the left foot with periodic pain in 
the instep, clawing of toes, syndactyly of the second and 
third toes, and non-tender calluses.  His service medical 
records are completely negative for treatment of any 
difficulties associated with the left foot, and when he was 
examined for separation from service, it was noted only that 
he suffered from "mild" foot trouble.  The first available 
records of post-service treatment for left foot difficulties 
are dated in the 1990's.

Applying the foregoing principles to the facts of the 
veteran's case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hallux valgus of the left foot with pain and clawing of the 
toes.  Although the veteran contends that his pre-existing 
left foot disability increased in severity during service, 
and says that he was treated for difficulties with that foot 
during active duty, the objective medical evidence does not 
support his contentions.  Indeed, as noted above, the medical 
evidence shows "moderate" hallux valgus of the left foot 
with periodic pain at service entry, no treatment whatsoever 
for that foot during service, and only "mild" foot trouble 
at the time of his service separation.  Accordingly, since 
the medical evidence shows that the veteran's left foot 
disability did not undergo an increase in severity during his 
period of active military service, the presumption of 
aggravation does not apply.  Consequently, because the 
greater weight of the evidence demonstrates that the 
disability did not undergo a chronic or permanent worsening 
during service, the claim for service connection must be 
denied.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed the VCAA into law (now codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VCAA § 7(a), reprinted in 
38 U.S.C.A. § 5107 Historical and Statutory Notes (Effective 
and Applicability Provisions) (West Supp 2001); VAOPGCPREC 
11-2000, 66 Fed. Reg. 33,311 (2001).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

The RO has not yet considered the veteran's left foot claim 
in the context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of an SOC 
furnished the veteran in August 1999, he has been notified of 
the information and evidence necessary to substantiate his 
claim.  His left foot has been examined, he has been afforded 
a hearing, and the record contains numerous medical reports 
pertaining to his left foot, including relevant reports of 
examination in service, reports of treatment by VA, and 
reports of treatment by various private care providers, to 
include Jeffrey A. Belknap, M.D., Melvin L. Blevins, M.D., 
the Family Foot Center, and Howard Dailey, a reflexologist.  
The Board also notes that the RO asked the veteran to execute 
a release so that it could assist him in obtaining records 
from physicians who treated him in Detroit, Michigan, and the 
veteran did not respond.  Thus, VA has already provided 
substantial notice and assistance with regard to this claim.  
Moreover, because the evidence from service establishes that 
the veteran's pre-existing left foot disability did not 
undergo a chronic or permanent worsening during his period of 
active military duty, and because he has testified that he 
did not receive any post-service treatment for his feet until 
the 1990's, there is no reasonable possibility that further 
assistance would aid in substantiating his claim.  
Consequently, in the context of this particular claim, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of this claim, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.


ORDER

Service connection for hallux valgus of the left foot with 
pain and clawing of the toes is denied.


REMAND

As noted above, the VCAA contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  The RO has not yet considered the veteran's right 
foot claim in the context of the new law.  Moreover, in 
contrast to the left foot claim, it appears that there is a 
reasonable possibility that further assistance might aid in 
substantiating the claim with respect to the right foot.  
Consequently, the Board will remand the right foot claim to 
the RO for additional development.  38 C.F.R. § 19.9 (2000).

Specifically, because the record shows that the veteran was 
treated for right foot difficulties in service, because he 
was first given diagnoses of chronic strain and/or sprain at 
that time, and because the record shows that he suffers from 
disability of that foot currently, to included degenerative 
joint disease, the Board finds that it would be helpful to 
have the veteran examined to determine whether he has a 
current impairment of the right foot that can in any way be 
attributed to active military service.  In addition, because 
it is imperative that the examination take into account all 
records of prior treatment, the Board finds that it would be 
helpful to assist the veteran in ensuring that all relevant 
records of treatment have been procured for review, to 
include copies of the medical records underlying his award of 
disability benefits by the Social Security Administration 
(SSA), and copies of any records reflecting relevant 
treatment he may have received while incarcerated in a penal 
institution in Talladega, Alabama in the early 1990's.

For the reasons stated, the veteran's right foot claim is 
REMANDED to the RO for the following actions:

1.  The RO should take action to ensure 
that all relevant and obtainable records 
of VA and/or private treatment have been 
procured for association with the 
veteran's claims folder.  The RO should 
contact the veteran and ask him to 
provide a list containing the names and 
addresses of all medical care providers 
who have treated him for difficulties 
with his right foot.  He should be 
requested to include the dates of 
treatment as well, if at all possible.  
After procuring any necessary releases, 
the RO should make reasonable efforts to 
obtain any records of relevant treatment 
that have not already been associated 
with the veteran's claims file.  The RO's 
efforts to obtain evidence should include 
efforts to obtain copies of the medical 
records underlying the veteran's award of 
SSA disability benefits, and copies of 
any records reflecting relevant treatment 
he may have received while incarcerated 
in a penal institution in Talladega, 
Alabama in the early 1990's.  The RO 
should also obtain copies of records of 
any VA treatment the veteran may have 
undergone for his right foot since the 
time that such records were last procured 
in May 1999.  All treatment and/or 
medical records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.            

3.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination limited to determine the 
existence and etiology of any disability 
of the right foot.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations reported in 
detail.  The claims file must be made 
available to the physician for review 
prior to the examination of the veteran, 
and the examination report should 
reflect that such review was 
accomplished.  The physician should 
expressly identify and diagnose all 
existing pathology of the right foot.  
Once the existing pathology is 
identified and diagnosed, the physician 
should provide opinions on the 
following:   

(a) Whether it is at least as likely as 
not or more likely than not, that the 
chronic strain and/or sprain of the 
right foot diagnosed in service, was 
caused by, or resulted from the pre-
existing moderate hallux valgus with 
clawing of toes, syndactyly of the 
second and third toes, and non-tender 
calluses that was noted when the 
veteran was examined for induction 
into service.    

(b) Whether it is at least as likely as 
not or more likely than not, that the 
chronic strain and/or sprain of the 
right foot diagnosed in service caused 
or resulted in an increase in severity 
or worsening of the pre-existing 
moderate hallux valgus with clawing of 
toes, syndactyly of the second and 
third toes, and non-tender calluses 
that was noted when the veteran was 
examined for service?   

(c)  Whether the medical evidence 
demonstrates that the veteran has any 
residuals of the chronic strain and/or 
sprain of the right foot diagnosed in 
service, or whether the chronic strain 
and/or sprain was only a temporary 
condition that resolved completely 
prior to the veteran's separation from 
active service?  

(d)  If the veteran's preexisting 
moderate hallux valgus with clawing of 
toes, syndactyly of the second and 
third toes, and non-tender calluses 
did not experience any change or 
increase in severity during the 
veteran's military service or as a 
result of an incident medically 
documented during the veteran's active 
service, the physician should clearly 
and specifically indicate so  in the 
examination report.

(e)  If the veteran has no current 
disability of the right foot and/or 
any residuals attributable to the 
chronic strain and/or sprain of the 
right foot diagnosed in service, the 
physician should specifically indicate 
so in the examination report.  

(f) A complete rationale should be 
given for all opinions and conclusions 
expressed.  
 
4.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.   Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report.  The RO must 
ensure that the examination report 
contains appropriate responses to the 
specific opinions requested and that it 
is in full compliance with the directives 
of this REMAND.

6.  Finally, the RO should readjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of 
the claim must be on the merits.  
Further, the RO should address this claim 
after ensuring that all applicable duty-
to-notify and duty-to-assist provisions 
have been fulfilled in accord with the 
VCAA.  The RO should also carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order. 

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the claim is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



